DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.

Response to Amendment
Claims 1, 3, 5, and 8-15 are currently pending in the application.  The rejections of record from the office action dated 2/21/2020 not repeated herein have been withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5, and 8-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 12, the amended claims now require, inter ala, “…improved thermal properties, improved optical properties, and improved heat seal properties compared to a film not incorporation the combination of above required characteristics or properties.”   
Firstly, the recitation is circular in that it requires (improved) properties as compared to a film which does not have those properties (or characteristics).  Now, Applicant most probably is referencing the requirements of (A)-(D), but the way it’s stated presently is confusing.  Even so, the comparison of the claimed film (e.g. having all (A)-(D)) is still not clear as the ‘hypothetical’ film to which it is compared (e.g. not having (A)-(D)) is also completely ambiguous in the context of the claimed limitation.  Is there any possible composition/film in existence which can have the same improved properties yet not meet (A)-(D)?  The breadth of this limitation is just too ambiguous.  
Secondly, and perhaps more importantly, the recitation of “improved” is completely arbitrary.  Applicant does not define nor claim what is considered an improvement (the meets and bounds are unclear) regarding each of the properties.  
The examiner recommends omitting this ‘new’ recitation for purposes of overcoming this rejection.  
For purpose of examination/interpretation, any composition/film possessing the limitations of (A)-(D) will be interpreted as satisfying the limitation regarding the claimed ‘improved properties’.  
Regarding claims 3, 8-11, and 13-15, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheard (WO 2010/078479 A1).
Regarding claim 1, Sheard teaches films [00107] made from random propylene/ethylene copolymers (abstract, [0005]).  
Firstly, the examiner notes the catalyst of Sheard who teaches the procatalyst composition of 351 g of a mixed magnesium/titanium hailde alcoholate in a mixture of 1.69 kg (+ 0.46 kg of additional chlorobenzene) of chlorobenzene and 4.88 kg of titanium(IV) chloride and 154.5 g of 5-tert-butyl-e-methyl-1,2,-phenylene dibenzote (i.e. internal electron donor having the structure II).  The procatalysts is generated as a slurry [00150].  The reaction is taken place in a gas-phase fluidized bed [00154].  The cocatalysts is taught to be triethylaluminum, with external electron donors of dicylopentyldimethoxysilane, with an activity limiting agent of isopropyl myristate.  This is identical to Applicant’s catalyst composition (Spec., [00109]).  
The total amount of ethylene in the copolymer is taught to be 1 wt.% to 5 wt.% and the amount of xylene solubles is taught to be less than 6% [0097] and [0099].  These values would provide for amounts within applicants’ claimed inequality that overlap with the amounts claimed.  The melt flow rate (MFR) is taught to be from greater than 5 g/10 min to about 800 g/10 min (i.e. overlapping from 1 to 100 g/10min) [0099].  The Koenig B-value is reported to be from 0.88 to 0.94, which overlaps with the amount claimed [0099]; however, Sheard does not expressly teach a copolymer having all of the properties claimed.
 Since the melt flow rate, Koenig-B value, and the xylene solubles and total ethylene content inequality overlap with the amounts claimed, a prima facie 
Being that the catalyst composition, polymerization method, ethylene content (and therefore propylene content), MFR, xylene solubles content, and Koenig B-value are all identical to that of Applicant’s, it logically follows that the ethylene incorporation index (EII) and ethylene ratio (ER) would be intrinsically present, being greater than 0.65 and greater than 2.0, respectively.  The examiner notes, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 3, Sheard teaches 3-methyl-5-tert-butyl-1,2-phenylene dibenzoate [0096].  

Claims 5 and 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheard (WO 2010/078479), and in further view of Ushioda (USPN 6,365,689).
Regarding claims 5 and 12, Sheard teaches films [00107] and containers [00109] made from random propylene/ethylene copolymers (abstract, [0005]).  
Concerning the catalyst, Sheard teaches the procatalyst composition of 351 g of a mixed magnesium/titanium hailde alcoholate in a mixture of 1.69 kg (+ 0.46 kg of additional chlorobenzene) of chlorobenzene and 4.88 kg of titanium(IV) chloride and 154.5 g of 5-tert-butyl-e-methyl-1,2,-phenylene dibenzote (i.e. internal electron donor having the structure II).  The procatalysts is generated as a slurry [00150].  The reaction is taken place in a gas-phase fluidized bed [00154].  The cocatalysts is taught to be triethylaluminum, with external electron donors of dicylopentyldimethoxysilane, with an activity limiting agent of isopropyl myristate.  This is identical to Applicant’s catalyst composition (Spec., [00109]).  
The total amount of ethylene in the copolymer is taught to be 1 wt.% to 5 wt.% and the amount of xylene solubles is taught to be less than 6% [0097] and [0099].  These values would provide for amounts within applicants’ claimed inequality that overlap with the amounts claimed.  The melt flow rate (MFR) is taught to be from greater than 5 g/10 min to about 800 g/10 min (i.e. overlapping from 1 
 Since the melt flow rate, Koenig-B value, and the xylene solubles and total ethylene content inequality overlap with the amounts claimed, a prima facie case of obviousness exists.  It would have been obvious to have made the MFR from 5 to 100, the Koenig B from 0.9 to 0.94, and to have made the total amount of ethylene be, for example, 3.5% by weight and the amount of xylene solubles be 5% by weight as these are all within the ranges taught in the prior art.  The total amount of ethylene of 3.5% by weight and xylene solubles of 5% would equate to 0.43, which would satisfy applicants’ inequality.
Being that the catalyst composition, polymerization method, ethylene content (and therefore propylene content), MFR, xylene solubles content, and Koenig B-value are all identical to that of Applicant’s, it logically follows that the ethylene incorporation index (EII) and ethylene ratio (ER) would be intrinsically present, being greater than 0.65 and greater than 2.0, respectively.  The examiner notes, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Sheard does not expressly teach the film to be a heat seal layer.
Ushioda is in a related field of random propylene/ethylene copolymers articles and containers (col. 4, lines 4, and col. 28, lines 10-14).  Ushioda teaches a propylene/ethylene random copolymer being a heat-seal layer comprising a film layer (first seal portion) formed on at least one surface of a base layer (second seal portion) (col. 16, lines 43-48).  Ushioda teaches the randomness of the propylene/ethylene random copolymer to beneficially affect the mechanical properties of the molded articles comprising the base resin layer, and greatly affect the film to have excellent transparency, wherein high randomness is preferred (col. 5, lines 65-67 and col. 6, lines 1-5, abstract).  
Sheard and Ushioda are both in the field of articles and containers made from random propylene/ethylene copolymer film layers.  It would have been obvious to include the film composition of Sheard (i.e. a random propylene/ethylene copolymer comprising a substituted phenylene aromatic diester) as a heat seal layer in an article/container, as taught by Ushioda, wherein the heat seal comprising a first seal portion is in contact with a second seal portion, the first seal portion and the second seal portion each a component of a layer.  Motivation would be to create a molded article and/or container with a heat-sealing layer having a high degree of randomness with increased mechanical properties and transparency (col. 16, lines 43-48, col. 5, lines 65-67 and col. 6, lines 1-5, abstract).  
Regarding claims 8 and 13, modified Sheard does not expressly teach the first seal portion and second seal portion to be a component of a single film.  However, the examiner notes that modified Sheard teaches containers and heat sealed articles, and further that containers which are sealed to themselves (e.g. pouches, etc.) are well known in the art of heat sealed articles.  Being that modified Sheard teaches articles including heat seal layers (Ushioda, col. 4, lines 16-22), sheets, injection molded, extrusion molded, and blow molded (Ushioda, col. 4, lines 4-8) article and containers, it would have been obvious to one skilled in the art to heat seal the first seal portion to the second seal portion wherein they are components of a single film for the purpose of creating a heat sealed container (e.g. pouch, etc.).  
Regarding claims 9 and 14, modified Sheard teaches the heat seal layer (i.e. first seal portion of first film) to be formed on a base layer of crystalline polypropylene (i.e. second seal portion of a second film) (Ushioda, col. 4, lines 16-22). 
Regarding claims 10 and 11, modified Sheard teaches the layer to be biaxially oriented and multi layered (Ushioda, col. 2, lines 66-67 and col. 3, lines 1-5). 
Regarding claim 15, the phrase “comprising a comestible located in the container interior” is considered a statement of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111). Because the container of modified Sheard is not structurally different from the container as claimed by Applicant, the container as claimed does not provide patentable distinction over the prior art of record.  Furthermore, the container of modified Sheard is capable of containing a comestible.  

Response to Arguments
Applicant's arguments filed 8/20/2020 regarding the examiner’s rejection under USC 103 have been fully considered but they are not persuasive. 
To summarize the issues at hand, the examiner would like to state the following:  
It is the examiner’s understanding that Applicant's invention is directed to a patent of selection in view of the existing art (i.e. Sheard WO 2010/078479 A1).  In other words, Applicant does not contend that the preparation of its random propylene/ethylene copolymer using its catalyst systems and other related process conditions are generally novel compared to the prior art, rather a specific, novel and unobvious random propylene/ethylene copolymer comprising a combination of novel and unobvious properties can be prepared within the generally known art to which this invention is directed.  However, the position of the examiner remains, in the absence of these claims being commensurate in scope with argued unexpected results, that the claimed invention at first face would be obvious over Sheard which appears to significantly overlap in every fundamental aspect.  On the other hand, Applicant’s position remains in that, while the prior art invention may overlap generally speaking, there are no concrete examples which have each and every aspect of the claimed invention, especially with regards to the 
Applicant’s arguments will be addressed sequentially, however, the position of the examiner remains both in the previous and present Office Action that the filed claims need to be fully commensurate in scope with the worked examples regarding persuasive secondary consideration over the prima facie case of obviousness of Sheard.  Guidance for achieving this will be restated herein.
To this end, however, the examiner acknowledges Applicant’s allegations of unexpected results (see Arguments filed 8/20/2020, and/or on 2/28/2018) as explained by Mr. John Kaarto in the contents of the Declaration of record filed 8/20/2020 (presently) and 9/26/2016 (previously); and while the examiner understands the various properties of the inventive example to be unexpectedly superior to the comparative examples and to the closest prior art of Sheard, the claim as presently filed is not commensurate in scope with these unexpected results.   In particular, the examiner notes that the evidence from a single example (see ‘Example 1’ in Affidavit(s) and/or Spec; in comparison with comparative ‘CS7’) does not provide unexpected results for the following:
the breadth of compounds of structure (II)
 the broad ethylene incorporation index (EII) range claimed
the broad xylene solubles content and total ethylene content inequality claimed; and
the broad melt flow rate claimed
If the claims were made commensurate in scope with the evidence provided, the examiner notes that this would be sufficient to show evidence of secondary consideration that would overcome the obviousness rejection above.  In order to make the claims commensurate in scope, Applicant would 

Applicant contends the following as provided in the Remarks filed 8/20/2020:
On p. 9-10, Applicant points to MPEP 2145 and argues that evidence need not be provided to establish unexpected results as Applicant has provided a nexus between the rebuttal evidence and the claimed invention and further that Applicant need not be required to show unexpected results over the entire range of properties.
In response to this argument, the examiner notes that MPEP 2145 gives guidance for the when the entire range is not required.  Specifically, MPEP 2145 states (directly after the reference to In re Chupp as provided by Applicant)
“For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.).” (MPEP 2145)
In the above citation, it is clear, evidence over the entire range may not be required (being consistent with that argued by Applicant) when the provided evidence ascertains a trend.  Applicant, on the other hand, has pointed to a single Example (inventive Example 1; see Affidavit p. 3 filed 8/20/2020, and/or see Spec. Table 2, p. 19-20, e.g. as compared to CS7).  It is the examiner’s position that a skilled artisan would not find a single example (i.e. inventive Example 1 of the disclosure) sufficient to ascertain a trend for which unexpected results would be provided.   As such, additional evidence showing the commensurateness of the claimed invention with those properties alleged to be unexpected is believed required in this particular case.  
On p. 10-11, Applicant also argues that the Declaration filed 9/26/2016 of Mr. Kaarto is not given proper weight and is re-filed/summarized in the response filed 8/20/2020.  In particular, Applicant emphasizes 
an undisclosed or surprisingly effective property, 
the limitations of the Ethylene Ratio (ER) for which Sheard is deficient,
the ethylene incorporation index (EII), also missing in Sheard,
the consideration regarding 5 separate variables that must simultaneously be satisfied; where as disclosed broad ranges with “overlap” in Sheard do not take into account. 
It is the examiner’s position that the Declaration 1.132 of Mr. Kaarto, both filed 9/26/2016 and presently 8/20/2020, have been given very careful consideration.  Regarding the aforementioned, (i) the arguments of undisclosed and/or surprisingly effective properties have already been discussed and for which the examiner has earnestly given suggestions for establishing a claim scope that would be found persuasive in view of the allegations of unexpected results.   As stated in the rejection provided above (ii) the limitations of the ethylene ratio (ER) and (iii) of the ethylene incorporation index (EII) would have been expected intrinsic to the composition of Sheard as there is sufficient overlap between the composition as taught and that as claimed.  Applicant has not persuasively shifted the burden to show that one skilled in the art would not find the claimed composition unobvious over that of Sheard.  As stated in the rejection above, (v) when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01). 

The Affidavit under 37 CFR 1.132 filed 8/20/2020 is insufficient to overcome the rejection of claim 3 based upon Sheard as set forth in the last Office action.
As a point of clarification, the Affidavit filed 8/20/2020 is the same (albeit, slightly shortened) from that originally filed 9/26/2016.  Herein, Mr. Kaarto provides the following arguments:
On p. 2, Sheard does not disclose (EII).
On p. 3, the examiner draws from broad disclosed ranges in Sheard that may appear to be “substantially identical” but turn out not meet the requirements of the claimed equations.  
On p. 3-4, Applicant’s disclose that copolymers having similar ethylene content do not necessarily meet the conditions of claim 1, but rather the combination of properties as claimed are significant.
On p. 5, Ushioda does not cure the deficiencies in the above. 
Regarding (1)-(2), while the examiner acknowledges that Sheard does not expressly teach the (EII), being that the catalyst composition, polymerization method, ethylene content (and therefore propylene content), MFR, xylene solubles content, and Koenig B-value are all identical to that of Applicant’s, it logically follows that the ethylene incorporation index (EII) and ethylene ratio (ER) would be intrinsically present, being greater than 0.65 and greater than 2.0, respectively.  The examiner notes, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding (3), Applicant does not contend that the preparation of its random propylene/ethylene copolymer using its catalyst systems and other related process conditions are generally novel compared to the prior art, rather a specific, novel and unobvious random propylene/ethylene copolymer comprising a combination of novel and unobvious properties can be at first face would be obvious over Sheard which appears to significantly overlap in every fundamental aspect.  On the other hand, Applicant’s position remains in that, while the prior art invention may overlap generally speaking, there are no concrete examples which have each and every aspect of the claimed invention, especially with regards to the claimed ethylene incorporation index (EII) (which is not reported in Sheard) and also would not necessarily possess the unexpected thermal properties also found within the films of the invention.  As the overlapping variables demonstrated by the examiner are not sufficient to establish an obviousness type rejection, the rejection should accordingly be withdrawn.
Regarding (4), no further deficiencies are found in the cited art and thus do not require further discussion.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782